Title: To John Adams from Samuel Swift, 30 January 1775
From: Swift, Samuel
To: Adams, John


     
      Bror. Adams
      
       1775. Monday Jany 30th
      
     
     (a Memento for Tyrants as A man has it) Seting before a warm fire totus Solus with a Tankard of honest Cyder on my Rifles hand and as honest a dish of Clambs (taken out of Our pious Fore fathers powdering tub) on my left. 
       
        “I lookd and blesst my Self, nor would I Change my State,
        For all the pompous Riches of the Great”
       
       or those who would be tho’t great, as is better Renderd. in the Original. And having just Read Nov Anglus of this day which pleases me not a little, and which wants but very little Alterations indeed—yet you will allow me freedom of speech, nay it is Rather a distinction without a Real difference, yet permit me. Speaking of the Financier, he Says—“because he had hungry Cormorants enough about him in England,” (a glaring truth) “whose Cooings were more troublesome to his ears, than the Croaking of the Ravens in America.” Now sir, as, Cooing is more Applicable to Doves, whether Gabbeling or Cabling Cormorants had not been as figurative? no matter; when Nov Anglus comes to his Bernardian propositions by way of proof from this 29th. to his 97th Some few intermediate and perhaps insignificative ones excepted, he puts (with his Observations thereon) matters in a Glorious Light, more especially when he Adds “That Hutchinson and Oliver notwithstanding all their disguises which you well Remember were in Unison with him in the whole of his Measures, can be doubted by no man.” It Appears &c. If you should see Nov Anglus before I do tel him to go on and prosper. He merits publick thanks. Give my best Regards to your desireable Lady whom I love as much, and as well, as I ought to;—tel her I have a Small Action pending at our Supr. Court, which, when it will set, to effect, is a matter greatly Uncertain, tel her as it is an Affair of my own, I Shall not offer her Lord a ffee (the Action is Swift vs Jackson et al on a Sci Facv. Scire Facias) but that She bespeak him in the Action And that for her Noticeing him of it, I will present her with the prettiest Canister of Tea and the finest Loaf of Sugar the City affords. For under those Genl. Rules are excepted these that follow, Bona, Melior, Optima; She is an Invalid, therefore I Administer that to her medicinally. At the same time I am for keeping up to all salutary Rules and measures. Tel her further, that, when the Spring Opens I and my Mistress will pay our best Respects to her when if your pork and Apples are not all Spent, that we Shall expect a dish of fry’d pork and Apples for an first, middle and last dish; and further that if in the interim, or ever, she or you with her Shall vouchsafe to call upon us, that we have the Standing dish of Clambs at your service, and that we shall present e’m with as much Simplicity and honesty (the change of time and Air excepted) as Adam and Eve did the Raritys of the Garden. We have no News but are eagerly expecting to expect. Adieu,
     
      Sam Swift
     
     
      P.S. Dr. Franklins Sentiments and Answer to Sh——ly are truly Glorious except the last—which Nov-Anglus has put in three lines, in a Glorious light.
     
    